Order entered November 21, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-01392-CV
                                     No. 05-18-01393-CV

                           IN RE HOWARD HOLLAND, Relator

                Original Proceeding from the 422nd Judicial District Court
                                 Kaufman County, Texas
                     Trial Court Cause Nos. 31608-422 and 31609-422

                                           ORDER
                        Before Justices Bridges, Brown, and Boatright

       Before the Court are relator’s petition for writ of mandamus and relator’s motion to plead

single copy. We GRANT the motion. Relator shall be allowed to file a single copy of his pro se

petition and any other documents filed in this proceeding. We request that the real party in

interest and respondent file their responses, if any, to the petition for writ of mandamus by

December 17, 2018.


                                                     /s/   ADA BROWN
                                                           JUSTICE